IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-40045
                           Summary Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

KENNETH RAY FORTNEY,

                                             Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-98-CR-224-1
                      --------------------

                            August 2, 1999

Before JOLLY, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Kenneth Fortney appeals following his conviction for

possession with intent to distribute marijuana and his sentence

of 57 months’ imprisonment.    He argues that the district court,

by intimidating and interrupting Fortney, denied him his right of

allocution at the sentencing hearing in violation of Fed.

R. Crim. P. 32(c)(3)(C).

     We review whether the district court complied with

Rule 32(c)(3)(C) de novo.     See United States v. Myers, 150 F.3d


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-40045
                                 -2-

459, 461 (5th Cir. 1998).   Our review of the transcript of

Fortney’s sentencing reveals that the district court personally

invited Fortney at least once to say anything on his own behalf

and that Fortney was not intimidated to respond.   The district

court was not required to again extend such an invitation.    See

United States v. Washington, 44 F.3d 1271, 1277 (5th Cir. 1995).

     AFFIRMED.